TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00542-CV


                                          S. P., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


           FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
       NO. 20698, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant S.P. filed her notice of appeal on August 8, 2018. The appellate record

was complete on August 28, 2018, making appellant’s brief due September 17, 2018. On

September 5, 2018, appellant filed a motion to abate the appeal, informing the Court that the

notice of appeal had been filed from an interlocutory order and that the final hearing in the trial

court was set for September 10, 2018. On September 14, 2018, a supplemental clerk’s record

containing the final order was filed.

               We dismiss as moot appellant’s motion to abate the appeal. To date, neither

appellant’s brief nor a motion for extension of time has been filed.        The rules of judicial

administration accelerate the final disposition of appeals from suits for termination of parental

rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for court’s final disposition). The

accelerated schedule constrains this Court’s leeway in granting extensions. Therefore, we order
counsel to file appellant’s brief no later than October 15, 2018. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on September 24, 2018.



Before Justices Puryear, Goodwin, and Bourland




                                                2